Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                August 02, 2018

The Court of Appeals hereby passes the following order:

A18A2096. OLIVIA BOYCE v. THERESA ANN MULL.

       On December 20, 2017, the trial court dismissed Olivia Boyce’s petition for a
stalking temporary protective order. Boyce filed a motion for reconsideration, which
the trial court denied on June 5, 2018. Boyce then filed this appeal on June 22, 2018.
We lack jurisdiction.
       A notice of appeal must be filed within 30 days after entry of an appealable
order. OCGA § 5-6-38 (a). The proper and timely filing of a notice of appeal is an
absolute requirement to confer jurisdiction on this Court. Rowland v. State, 264 Ga.
872, 872 (1) (452 SE2d 756) (1995). Here, Boyce filed her notice of appeal more than
30 days after the trial court’s December 20, 2017 dismissal order. Further, the denial
of a motion for reconsideration is not directly appealable, and the filing of such a
motion does not extend the time for filing an appeal. Bell v. Cohran, 244 Ga. App.
510, 511 (536 SE2d 187) (2000); Savage v. Newsome, 173 Ga. App. 271, 271-272 (326
SE2d 5) (1985). Thus, Boyce’s appeal is untimely and is hereby DISMISSED for lack
of jurisdiction.

                                       Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         08/02/2018
                                               I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.

                                                                                         , Clerk.